ORDER

PER CURIAM.
A.L. Beal Mortuary, Inc. and Carol J. Wilson appeal from the trial court’s judgment in favor of Family Care, Inc. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence and there is no error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).